Exhibit 99.2 Hexcel Corporation and Subsidiaries Net Sales by Segment andMarket For the Quarters Ended September 30, 2015 and 2014, June 30, 2015 and 2014 and the Nine-Month Periods Ended September 30, 2015 and 2014 Unaudited Commercial Space & (In millions) Aerospace Defense Industrial Total Third Quarter 2015 Composite Materials $ Engineered Products - Total $ 70 % 17 % 13 % % Second Quarter 2015 Composite Materials $ Engineered Products Total $ 68 % 19 % 13 % % Third Quarter 2014 Composite Materials $ Engineered Products Total $ 66 % 19 % 15 % % Second Quarter 2014 Composite Materials $ Engineered Products Total $ 65 % 20 % 15 % % Year to date September 30, 2015 Composite Materials $ Engineered Products Total $ 69 % 18 % 13 % % Year to date September 30, 2014 Composite Materials $ Engineered Products Total $ 66 % 20 % 14 % %
